                                                                        Page 1 of 2
         IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF FLORIDA
                     PENSACOLA DIVISION
LAVON R. SHINN,
    Plaintiff,

vs.                                          Case No.: 3:19cv3381/RV/EMT

WARDEN WALKER CLEMMONS, et al.,
     Defendants.
____________________________/

                                    ORDER

      The Chief Magistrate Judge issued a Report and Recommendation on January

27, 2020 (ECF No. 11).        Plaintiff was provided a copy of the Report and

Recommendation and an opportunity to file objections pursuant to Title 28, United

States Code, Section 636(b)(1). I have made a de novo determination of all timely

filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is ORDERED:

      1.      The Chief Magistrate Judge’s Report and Recommendation (ECF No.

11) is adopted and incorporated by reference in this order.

      2.      This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court; and
                                                                    Page 2 of 2
       3.      The clerk of court is directed to close this case.

       DONE AND ORDERED this 27th day of February 2020.



                                   /s/ Roger Vinson
                                   ROGER VINSON
                                   SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv3381/RV/EMT
